DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             IRMA WATSON,
                               Appellant,

                                   v.

               HOMEOWNERS CHOICE PROPERTY &
                CASUALTY INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-72

                             [May 26, 2021]

  Consolidated appeal from the County Court for the Seventeenth
Judicial Circuit, Broward County; Robert W. Lee, Judge; L.T. Case Nos.
COCE16-000402, CACE18-18181AP, COCE16-3269 and CACE19-
007902AP.

  Melissa of Giasi and Erin Berger of Giasi Law, P.A., Tampa, for
appellant.

   Jeffrey A. Cohen and David A. Karp of Carlton Fields Jordan Burt,
P.A., Miami, for appellee.

PER CURIAM.

   Affirmed. See Edwards v. SafePoint, No. 4D21-07, 2021 WL 1899504
(Fla. 4th DCA May 12, 2021).

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.